Hoar, J.
The will, which the court are asked to construe m this case, is drawn in so confused and' contradictory a manner that it is extremely difficult to find any intelligible and consistent *182meaning to it. In the first testamentary clause the testator says, “ I give to my wife Sarah my dwelling-house as now stands, together with all the land, furniture, silver plate, spoons, notes, mortgages with the notes to the same, my books, papers, &c., chattels, at the time of my decease.” He left no persona] estate at his decease, excepting such as is embraced in this de scription ; and it is not shown, nor does there appear any reason to suppose, that he had any other at the time the will was made He left a considerable amount of real estate, beside the homestead mentioned in this clause. The will next appropriates thirty dollars to keep in repair his lot at Mount Auburn, and then gives legacies in money to each of his sons, payable at different periods. It then provides that if his wife should marry again, his real and personal estate should revert to his heirs at law. It then directs his wife to make presents from time to time to his children and grandchildren, at her discretion; and gives his wife “ all the rest, residue and remainder of his personal and real estate, goods and chattels of what kind and nature soever, during her life only,” and makes her his executrix. After the testator’s signature, and before the clause of attestation, these words appear-: “ Before signed, during her life only my will and desire.” He recites that he executes the will in the presence of two witnesses, but it is actually attested by three.
The first question arises upon the legacy to his son Edwin Augustus, which is in these words : “ I give to my son Edwin Augustus three thousand dollars, in one year, if it can be collected by my demands which can be demanded; they are due.” It appears that, at the time the will was made, the testator had several notes due to him from persons who were insolvent, which have never been paid, and are now of no value ; and the executrix contends that these were the demands referred to, and that the legacy is conditional upon the amount to be collected from these notes.
If it were clearly shown that these notes were the “ demands” referred to, it would not relieve the inconsistency of the will. The testator had previously given all his “ notes ” to his wife, and the bequest would include these as well as others. But *183there is no evidence that these worthless “ demands ” were intended as the fund on the value of which the legacy was made to depend. On the contrary, we are to suppose that the legacy was intended to be a substantial and beneficial one. It is larger than that given to either of his other children, and made payable sooner than some of them. And we are all of opinion that the condition of the legacy was only as to the time within which it, should be payable, but that the legacy itself was absolute ; the time of payment being postponed only in case the executrix was unable, with reasonable diligence, to collect the amount within one year from the debts due to the estate. The only construction which will then give effect to the various provisions of the will, is to hold that the testator meant to make this legacy to his son a charge upon the personal estate already given to his wife. It is certainly to be paid from the personal estate, from “ demands,” that is, from money due, which excludes the idea that it was intended to be raised by a sale of the undevised reversion of the real estate. Besides; it is extremely improbable that a testator would intend that simple legacies of money should be raised from the sale of a reversion of real estate, when the reversion descended to the same persons who would receive the legacies, and when he possessed ample pecuniary means to pay them. Especially would this be true in regard to the small appropriation of thirty dollars, for the preservation of his lot in the burial ground. Yet that, and the legacies to his sons, stand on the same footing.
We therefore think that, although not directly expressed, the meaning of the testator was that he would give his whole personal estate to his wife, subject to the payment of the pecuniary legacies which follow. The residuary clause, including in the devise to her for life not only the residue of his real estate, but also all his personal estate, goods and chattels, when the whole of these had been previously given without limitation, it is not easy to account for, unless it was made from an apprehension that the terms used might not embrace everything which he intended.
A decree is to be entered that the legacy to Edwin Augustus *184is payable absolutely from the personal estate of the testator, within such period, not less than one year after his decease, as shall be found reasonably necessary to collect it from debts due to the estate; the note of the legatee being of course available pro tanto; and that the legacies to the other sons are payable in like manner, at the times named in the will.